      Case 3:16-cv-00769-HTW-LGI Document 186 Filed 08/16/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

EQUAL EMPLOYMENT OPPORTUNITY                            )
COMMISSION,                                             )
                                                        )
       Plaintiff,                                       )
                                                        )    Civil Action No.
v.                                                      )    3:16-cv-00769-HTW-LGI
                                                        )
DANNY’S RESTAURANT, LLC AND                             )
DANNY’S OF JACKSON, LLC F/K/A                           )
BABY O’S RESTAURANT, INC D/B/A                          )
DANNY’S DOWNTOWN CABARET                                )
                                                        )
       Defendants.                                      )

                       ORDER DENYING MOTION TO INTERVENE

       Danny M. Owens (“Owens”) has filed this Motion to Intervene, pro se. [doc. no. 160].

Owens purports to make his motion pursuant to Rule 24 of the Federal Rules of Civil Procedure.

       The motion is not well taken and is denied. The trial of this matter has concluded, and a

verdict has been rendered. The motion, therefore, is not timely. Additionally, Owens does not

meet the criteria for intervention under Rule 24.

       Owens has no right of intervention as a matter of right under subsection (a), either by

statute or because of any potential impairment or impediment to the protection of his interest. As

an individual, Owens does not and did not have an interest related to the subject of this action.

To the extent he claims to have any such interest, it would have been adequately protected by the

Defendant in this case. See United States v. Franklin Par. Sch. Bd., 47 F.3d 755, 757 (5th Cir.

1995) (quoting Kneeland v. Nat'l Collegiate Athletic Ass'n, 806 F.2d 1285, 1288 (5th Cir.1987).

       Permissive intervention is also not appropriate in this case under subsection (b) of

Fed.R.Civ.P 24. As the movant, Owens has the burden to show that he satisfies the requirements


                                                    1
      Case 3:16-cv-00769-HTW-LGI Document 186 Filed 08/16/21 Page 2 of 2




for a permissive intervention, but he has not offered any evidence or argument other than his

conclusory statements. Permissive intervention is solely within this court’s discretion and this

court is persuaded that such is not appropriate here. See Altier v. Worley Catastrophe Response,

LLC, No. CIV.A. 11-241, 2012 WL 161824, at *10 (E.D. La. Jan. 18, 2012).

       Regardless of any rights or interests Owens may or may not have, all of the provisions of

Rule 24 require that the motion to intervene must be timely made. The motion here is extremely

untimely. This case was tried to a jury, and a verdict was rendered. This movant cannot

demonstrate that allowing his intervention at this point would not ”unduly delay or prejudice the

adjudication of the original parties' rights.” S.E.C. v. Stanford Int'l Bank, Ltd., 429 F. App'x 379,

382 (5th Cir. 2011) (quoting Fed. R. Civ. P. 24(b)). Owens, being well aware of the litigation

early in the proceedings, did not make a motion to intervene until well after the trial on damages

had concluded and this court was considering injunctive relief. Despite the extreme lateness of

Owens’ motion, no justification or explanation is offered for his dilatory action. See Price v.

Daigre, No. 5:08-cv-16 DCB JMR, 2011 WL 6046316, at *3 (S.D. Miss. Dec. 5, 2011).

       The motion to intervene [doc. no. 160] is denied.

       SO ORDERED AND ADJUDGED, this, the16th day of August, 2021.

                                               __s/ HENRY T. WINGATE___________________
                                                  U.S. DISTRICT JUDGE




                                                  2
